DETAILED ACTION
1.	The following Office Action is based on the amendment filed on June 28, 2021, having claims 1-2 and 4-21 (claim 3 having been cancelled, and claims 10-21 are newly added). 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments, filed June 28, 2021, with respect to claims 1-2 and 4-21 have been fully considered and are persuasive. The rejection of claims 1-2 and 4-21 has been withdrawn. 
Terminal Disclaimer
4.	The terminal disclaimer filed on June 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,615,942 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
5.	Claims 1-2 and 4-21 are allowed. Liu et al. (US 2014/0133333 A1) is the closest prior art reference. 

6.	The following is an examiner’s statement of reasons for allowance:
	For claims 1-2 and 4-21, the prior art fails to teach or render obvious a combination of:
	receiving information for reconfiguring at least one flexible resource included in the set of flexible resources;
based on the at least one flexible resource reconfigured as at least one downlink resource, receiving, in the at least one flexible resource, a channel state information reference signal (CSI-RS) related to the first configuration information; and
transmitting the CSI related to the CSI-RS.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471